In the
               Court of Appeals
       Second Appellate District of Texas
                at Fort Worth
              ___________________________
                   No. 02-18-00338-CV
              ___________________________

BILLY THOMAS AND PAISANO READY MIX, INC., Appellants

                             V.

                 ALICE REESE, Appellee



           On Appeal from the 141st District Court
                   Tarrant County, Texas
               Trial Court No. 141-272720-14


        Before Sudderth, C.J.; Gabriel and Womack, JJ.
         Memorandum Opinion by Justice Womack
                            MEMORANDUM OPINION

       We have considered “Appellant’s Agreed Motion to Effectuate Settlement,” in

which appellants request that we vacate the trial court’s September 26, 2018 judgment

and dismiss this appeal in accordance with the parties’ settlement agreement. Tex. R.

App. P. 42.1(a)(2)(A). Rule 42.1(a)(2)(A), however, does not allow this court to both

vacate the trial court’s judgment and dismiss the appeal.             See Tex. R. App. P.

42.1(a)(2)(A), (B); see also Cunningham v. Cunningham, No. 02-08-00362-CV, 2008 WL
5479677, at *1 n.2 (Tex. App.—Fort Worth Oct. 30, 2008, no pet.) (mem. op.).

Furthermore, neither party to this appeal has filed a copy of the parties’ settlement

agreement in this court. It is therefore the court’s opinion that the motion should be

granted in part and denied in part. See Tex. R. App. P. 42.1(a)(2), 43.2(d).

       Accordingly, without regard to the merits, we set aside the trial court’s

judgment and remand the case to the trial court for rendition of judgment in

accordance with the parties’ settlement agreement. See Tex. R. App. P. 42.1(a)(2)(B),

43.2(d); Innovative Office Sys., Inc. v. Johnson, 911 S.W.2d 387, 388 (Tex. 1995).




                                                          /s/ Dana Womack
                                                          Dana Womack
                                                          Justice

Delivered: February 28, 2019


                                              2